Citation Nr: 0116442	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by chest pains.

2. Entitlement to a compensable initial evaluation for 
residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1994 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Regional Office 
(RO) that, in pertinent part, denied the veteran's claim for 
service connection for a disability manifested by chest 
pains.  In addition, the RO granted service connection for 
residuals of a cholecystectomy, and assigned a noncompensable 
evaluation, effective October 1997.  The veteran completed an 
appeal with regard to the denial of service connection for a 
disability manifested by chest pain and with the rating 
assigned for residuals of a cholecystectomy.  When this case 
was before the Board in August 2000, it was remanded for 
additional development of the record.  The case is again 
before the Board for appellate consideration.

In his substantive appeal dated in October 1998, the veteran 
indicated that he wanted to testify at a hearing at the RO 
before a Member of the Board.  While such a hearing was 
scheduled for November 1999, the veteran failed to report for 
it.


REMAND

In its August 2000 remand, the Board directed the RO to 
attempt to obtain additional service medical records, to 
include a report of separation examination, from the medical 
facilities at Fort Sam Houston, Texas, and from Fort Benjamin 
Harrison, Indiana.  While the former facility responded that 
a thorough search revealed no records pertaining to the 
veteran, the letter sent to Fort Benjamin Harrison was 
returned for an "insufficient address."  The Board points 
out that the RO's letter to Fort Benjamin Harrison contained 
an incomplete address.  While the 5-digit zip code was 
included, the additional 4 digits of the complete zip code 
were not.  


In addition, the record reflects the fact that the veteran 
was afforded a Department of Veterans Affairs (VA) 
examination in December 1997.  However, it was reported that 
the veteran had to leave the examination prior to its 
completion.  Before leaving, he was rescheduled for a day 
later that month, when the examination, as well as additional 
testing, would take place.  The examination report also noted 
that the veteran was contacted by telephone to remind him of 
the appointment, but he failed to report for the examination, 
and did not attempt to reschedule it.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
disability manifested by chest pains and 
for residuals of a cholecystectomy since 
his discharge from service.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records from Fort Benjamin Harrison, 
Indiana, through official channels.  The 
complete address is:  Fort Benjamin 
Harrison, medical facility, Fort Benjamin 
Harrison, Indiana  46216-5000.

3.  The veteran should be afforded VA 
general medical and gastrointestinal 
examinations to determine the nature and 
etiology of any disability manifested by 
chest pains and the current symptoms of 
the residuals of a cholecystectomy.  The 
general medical examiner should provide 
an opinion concerning whether it is as 
least as likely as not that the veteran 
has a chronic disability manifested by 
chest pains related to service.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

